Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 14-16, 20-26, 29 and 35-36 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  Please update the status of parent application 16/487,610 as abandoned in the first paragraph of the specification.
Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 1/6/2022 has been considered.  An initialed copy is enclosed.
Claim Objections
Claims 35 and 36 are objected to because of the following informalities:  Please include the full meaning of “APA” in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,  20-22, 24-26 and 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emini et al US 2015/0202309 7/23/15 cited in IDS.
Claim 1 and 29:  Emini et al disclose a formulation comprising (15 pneumococcal polysaccharide-protein conjugates consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197 (see paragraph 35 disclosing the number of serotypes of S. pneumoniae in the formulation, and paragraph 159 disclosing the serotypes from which capsular polysaccharides can be prepared form and paragraphs disclosing CRM197;
 (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl);
 and (iii) an aluminum salt as adjuvant (see paragraph 544-545);
 and (iv) polysorbate 20 as surfactant (see paragraph 584).
Emini et al disclose the carrier protein is CRM197 or  DT. See paragraphs 49-56.

Claim 20: Emini et al disclose that the pH buffered saline solution has a pH in the range from 5 to 7.0 i.e. pH 5.8. See paragraph 864.
Claim 21: Emini et al disclose the buffer is succinate buffer – see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Claim 22: Emini disclose that the buffer is succinate buffer at final concentration of 5 mM –see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with final concentration of 5.0 mM succinate and 150 mM NaCl.
Claim 24-26: the salt in the pH buffered saline is sodium chloride present at a final concentration of 150 mM NaCl. See paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1,  14-16, 20-22, 24-26 and  29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emini et al US 2015/0202309 7/23/15 cited in IDS in view of  Xing, W. (“Xing”) CN1679933A 10-12-2005 cited in IDS.

Claim 1 and 29:  Emini et al disclose a formulation comprising (15 pneumococcal polysaccharide-protein conjugates consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197 (see paragraph 35 disclosing the number of serotypes of S. pneumoniae in the formulation, and paragraph 159 disclosing the serotypes from which capsular polysaccharides can be prepared form and paragraphs disclosing CRM197;
 (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl);
 and (iii) an aluminum salt as adjuvant (see paragraph 544-545);
 and (iv) polysorbate 20 as surfactant (see paragraph 584).
Emini et al disclose the carrier protein is CRM197 or  DT. See paragraphs 49-56.

Claim 20: Emini et al disclose that the pH buffered saline solution has a pH in the range from 5 to 7.0 i.e. pH 5.8. See paragraph 864.
Claim 21: Emini et al disclose the buffer is succinate buffer – see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Claim 22: Emini disclose that the buffer is succinate buffer at final concentration of 5 mM –see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with final concentration of 5.0 mM succinate and 150 mM NaCl.
Claim 24-26: the salt in the pH buffered saline is sodium chloride present at a final concentration of 150 mM NaCl. See paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline and paragraph 582 disclosing succinate buffer and the composition comprises a salt e.g. sodium chloride (paragraph 583) and see paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl.
Emini et al does not disclose  that the final concentration of polysorbate  20 is  equal to or greater than 0.07% weight/volume or that the final concentration of polysorbate 20 is in the range from 0.07% to 2% or that the final concentration of polysorbate 20 is in the range  from 0.1% to 0.2% weight/volume.
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.
Regarding the specific concentrations polysorbate 20 recited in the claims, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 in the self-emulsifying adjuvant. The general conditions of the concentration polysorbate 20 as a surfactant is disclosed by Xing and it would not have been inventive as of the effective filing date to discover the optimum or workable ranges by routine experimentation.
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”  See. MPEP 2144.05.

Claim 1,  20-22, 24-26 and  29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emini et al US 2015/0202309 7/23/15 in view of Choe et al. WO 9533481 12/14/1995.
Emini is set forth above but does not disclose that the S. pneumoniae polysaccharides are conjugated to diphtheria toxin fragment B.
Choe et al disclose that fragment B of wild type diphtheria toxin possesses the receptor binding domain known as the R domain and disclose a fragment B toxoid comprising a mutant R domain. See page 1, page 4 lines 8-11, page 4 lines 29-33. Choe et al disclose that the mutated B fragment can be used as a carrier or pneumococcal polysaccharides. See p. 9 lines 16-28.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that  diphtheria toxin B fragment can be used as the carrier for the S. pneumoniae polysaccharides of Emini et al, thus resulting in the instant invention with  a reasonable expectation of success. The motivation to do so is that Choe et al disclose that fragment B of wild type diphtheria toxin possesses the receptor binding domain known as the R domain and disclose a fragment B toxoid comprising a mutant R domain and  that the mutated B fragment can be used as a carrier or pneumococcal polysaccharides. See p. 9 lines 16-28.

Claim  14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emini et al US 2015/0202309 7/23/15 cited in IDS and Choe et al. WO 9533481 12/14/1995 as applied to claims  1,  20-22, 24-26 and  29, further in view of   Xing, W. (“Xing”) CN1679933A 10-12-2005 cited in IDS.
The combination of Emini and Choe is set forth above  but does not disclose  that the final concentration of polysorbate  20 is  equal to or greater than 0.07% weight/volume or that the final concentration of polysorbate 20 is in the range from 0.07% to 2% or that the final concentration of polysorbate 20 is in the range  from 0.1% to 0.2% weight/volume.
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.
Regarding the specific concentrations polysorbate 20 recited in the claims, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 in the self-emulsifying adjuvant. The general conditions of the concentration polysorbate 20 as a surfactant is disclosed by Xing and it would not have been inventive as of the effective filing date to discover the optimum or workable ranges by routine experimentation.
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”  See. MPEP 2144.05.



Claims 1,  20-26 and 29 are rejected  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012 in view of Emini et al US 2015/0202309 7/23/15.
Claim 1: Blue et al disclose a polysaccharide-protein conjugate formulation is a 15-valent pneumococcal conjugate (15vPnC) formulation consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197. See page 3 and page 12 and  page 2 lines 26-31); and
(ii) a pH buffered saline solution having a pH in the range from 5.0 to 8 (see page 1 lines 33-35) wherein the pH is in the range 5.2 to 7.5 or 5.8 to 7.0 (see page 2 lines 16-21) wherein the buffer can be phosphate, succinate, histidine, acetate, citrate, MES  or MOPS or TRIS or HEPES (see page 2 lines 16-21) and the pH buffered saline comprises sodium chloride or magnesium chloride or potassium chloride (see page 2 lines 22-25); 
(iii) an aluminum salt such as aluminum phosphate adjuvant (APA) or aluminum sulfate (see page 3 lines 24-28).
Claim 20: Blue et al disclose that the pH is in the range 5.2 to 7.5 or 5.8 to 7.0. (see page 2 lines 16-21)
Claim 21: Blue et al disclose that the buffer can be phosphate, succinate, histidine, acetate, citrate, MES or MOPS or TRIS or HEPES (see page 2 lines 16-21)
Claim 22-23: Blue et al disclose the concentration of the L-histidine is 5mM to 50 mM or succinate at final concentration of 1 mM to 20 mM.  See page 37 claim 10.
Blue et al disclose that the final concentration of L-histidine is 18-22 mM i.e. 20 mM± 2mM. See p. 38 claim 18-19.
Claim 24-26: Blue et al disclose that the saline (NaCl) is present at a concentration from 20 mM to 170 mM See page 2 lines 22-25.

Blue et al does not disclose the formulation comprises polysorbate 20.
Emini et al disclose a formulation comprising (i) one or more pneumococcal polysaccharide-protein conjugates (see abstract, paragraph 2, paragraphs 10-19), wherein the protein is a carrier protein (paragraph 20); (ii) a pH buffered saline solution having a pH in the range 5 to 7.5 –see paragraph 578 disclosing that physiologically acceptable vehicle such as buffered saline (paragraph 582) and  the composition comprises a salt solution e.g. sodium chloride (paragraph 583) and the pH of the immunogenic composition has PH of 5.5 to 7.5 or 5.6 to 7.0 or 5.8 to 6.0 (paragraph 585 and paragraph 864 describing the saline buffer for use in a vaccine comprises a NaCl/ succinate buffer at pH 5.8 with 5.0 mM succinate and 150 mM NaCl) and (iii) an aluminum salt as adjuvant (see paragraph 544-545); and (iv) polysorbate 20 as surfactant (see paragraph 584 and paragraphs 162-163).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used polysorbate 20 as a surfactant in the vaccine formulation of Blue et al as taught by Emini et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Emini et al disclose that pneumococcal polysaccharide conjugates vaccine formulation can comprise polysorbate 20 as surfactant. 


Claims 1,  20-26 and 29 are rejected  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012  and  Emini et al US 2015/0202309 7/23/15, as applied to claims 1, 20-26 and 29, further in view of Choe et al. WO 9533481 12/14/1995.
The combination of Blue and Emini is set forth above but does not disclose that the S. pneumoniae polysaccharides are conjugated to diphtheria toxin fragment B.
Choe et al disclose that fragment B of wild type diphtheria toxin possesses the receptor binding domain known as the R domain and disclose a fragment B toxoid comprising a mutant R domain. See page 1, page 4 lines 8-11, page 4 lines 29-33. Choe et al disclose that the mutated B fragment can be used as a carrier or pneumococcal polysaccharides. See p. 9 lines 16-28.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that  diphtheria toxin B fragment can be used as the carrier for the S. pneumoniae polysaccharides of  the combination of Blue and Emini et al, thus resulting in the instant invention with  a reasonable expectation of success. The motivation to do so is that Choe et al disclose that fragment B of wild type diphtheria toxin possesses the receptor binding domain known as the R domain and disclose a fragment B toxoid comprising a mutant R domain and  that the mutated B fragment can be used as a carrier or pneumococcal polysaccharides. See p. 9 lines 16-28.



Claims 14-16  are rejected  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012  and Emini et al US 2015/0202309 7/23/15 cited in IDS as applied to claims 1, 20-26 and 29 above,  further in view of Xing, W. (“Xing”) CN1679933A 10-12-2005 cited in IDS.
The combination of Blue et al and Emini et al is set forth above but does not disclose that the polysorbate 20 final concentration in the formulation is in the range from 0.001% to 10% weight/volume or 0.025% to 2.5% weight/volume or 0.025% to 0.1% weight/volume.
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.
Regarding the specific concentration of the polysorbate 20 at 0.2% w/v  recited in the instant claim, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 is 3-15% by weight (w/v) that can be used for vaccine surfactant
The general conditions of the concentration of polysorbate is disclosed by Xing and it would not have been inventive as of the effective filing date to discover the optimum or workable ranges by routine experimentation.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See. MPEP 2144.05.


Claims 14-16 are rejected  under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012  and  Emini et al US 2015/0202309 7/23/15, and  Choe et al. WO 9533481 12/14/1995, as applied to claims 1, 20-26 and 29 above, further in view of Xing, W. (“Xing”) CN1679933A 10-12-2005 cited in IDS.

The combination of Blue et al and Emini et al and Choe  is set forth above but does not disclose that the polysorbate 20 final concentration in the formulation is in the range from 0.001% to 10% weight/volume or 0.025% to 2.5% weight/volume or 0.025% to 0.1% weight/volume.
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.
Regarding the specific concentration of the polysorbate 20 at 0.2% w/v  recited in the instant claim, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 is 3-15% by weight (w/v) that can be used for vaccine surfactant
The general conditions of the concentration of polysorbate is disclosed by Xing and it would not have been inventive as of the effective filing date to discover the optimum or workable ranges by routine experimentation.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See. MPEP 2144.05.




Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blue et al. WO 2012/078482 6/14/2012S in view of Emini et al US 2015/0202309 7/23/15 cited in IDS and Xing, W. (“Xing”) CN1679933A 10-12-2005 cited in IDS.
Blue et al disclose a  formulation comprising a 15 valent pneumococcal polysaccharide-protein conjugate consisting essentially of S. pneumoniae polysaccharide from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197. See page 3 and page 12 and  page 2 lines 26-31); 
Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain  2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and further comprises 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL, pH 5.8. See page 15.
 Blue et al disclose that the carrier protein is about 64 ug/mL.
Blue et al does not disclose that the formulation comprises 0.2%  w/v polysorbate 20.
Emini et al disclose a formulation comprising  one or more pneumococcal polysaccharide-protein conjugates (see abstract, paragraph 2, paragraphs 10-19), wherein the protein is a carrier protein (paragraph 20) and  polysorbate 20 as surfactant (see paragraph 584).
Xing et al disclose a self-emulsifying vaccine adjuvant comprising an oil phase, hydrophilic surfactant, lipophilic surfactant and co-emulsifier at 1-15% by weight or at 3-15% by weight, wherein the co-emulsifier one or more of co-emulsifiers comprising PEG 400 (polyethylene glycol) or propylene glycol and wherein the hydrophilic surfactant is  polysorbate 20 at 1-30% by weight or 6-25% weight. Xing et al disclose that said self-emulsifying vaccine adjuvant is convenient to inject and has good immunogenicity. See whole disclosure of Xing et al.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have  added polysorbate 20 to the formulation of Blue et al as taught by Emini et al and Xing et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Emini et al disclose that pneumococcal polysaccharide conjugates vaccine formulation can comprise polysorbate 20 as surfactant. 
Regarding the specific concentration of the polysorbate 20 at 0.2% w/v  recited in the instant claim, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Xing et al disclose the percentage by weight of each of the polysorbate 20 is 3-15% by weight (w/v) that can be used for vaccine surfactant
The general conditions of the concentration of polysorbate is disclosed by Xing and it would not have been inventive to discover the optimum or workable ranges by routine experimentation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14-16, 20-26, 29 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,090,374 (‘374). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘374 claims disclose a formulation comprising a 15 valent  pneumococcal polysaccharide conjugates composition consisting essentially of S. pneumoniae polysaccharides from serotypes  1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, 22F, 23 F and 33F conjugated to CRM197  and  0.2% w/v  polysorbate 20.
The ‘374 claims does not disclose that the formulation comprises an aluminum salt  and  pH buffered saline solution having a pH range from 5 to 7.5 and does not disclose the formulation comprises 20 mM Histidine pH 5.8; 150 mM NaCl; 250 µg/mL APA (aluminum phosphate adjuvant); and 0.2% w/v PS-20; formulated as a dosage form containing 4 µg/mL of each saccharide, except for 6B at 8 µg/mL; and about 64 µg/mL CRM197 carrier protein.
Blue et al disclose that for the 15 valent vaccine (PCV-15) each dose is formulated to contain  2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and further comprises 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL, pH 5.8. See page 15.
It would have been prima face obvious to a person of ordinary skill in the art as of the effective filing date to have modified the formulation of the ‘374 claims by adding the vehicle 20 mM  L-histidine, 150 mM sodium chloride, 250 ug/mL aluminum phosphate (APA) which corresponds to 0.250 mg/mL to the formulation of the ‘374 claims with the concentration of 2 µg per 0.5 mL of each saccharide (i.e. 4 µg/mL) except for 6B saccharide  at 4 µg/0.5 mL (8 µg/mL) and the carrier protein is about 32 µg/0.5mL (about 64 µg/mL) and the formulation at  pH 5.8, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Blue et al disclose the concentration of saccharide and protein carrier to be used in a 15 valent formulation and also the pH of said vaccine formulation and other vehicle or carriers for the protein-conjugate.
Status of the Claims
Claims 1, 14-16, 20-26, 29 and 35-36 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645